

Exhibit 10.2


Hospira Executive Officer Severance Plan
(Effective September 1, 2007 and as amended through the Fourth Amendment
effective August 21, 2013)
    


1.
Purpose. The Hospira Executive Officer Severance Plan (“Plan”) was established
to provide Severance Pay and other benefits to terminated Corporate Officers of
Hospira, Inc. (the “Company”) who satisfy the terms of the Plan. Severance Pay
and benefits under the Plan shall be in lieu of any benefits available under the
Hospira Transitional Pay Plan or any other severance plan or policy maintained
by the Company or any of its subsidiaries and affiliates (each an “Affiliate”);
and benefits will not be payable under the Plan if the relevant termination of
employment results in the employee being eligible for equivalent (or greater)
severance pay and benefits under an employment agreement between the Company or
an Affiliate and the employee, or under the Hospira, Inc. Change in Control
Severance Pay Plan or any Change in Control agreement between the Company or any
Affiliate and the employee or under any law, statute or regulation.

2.
Administration. Except as specifically stated herein, the Plan is administered
by the Company’s Senior Vice President, Organizational Transformation and People
Development or, if there is no person by such title, such other person acting as
chief human resources officer of Hospira, Inc. (“Administrator”). The
Administrator has the complete discretion and authority with respect to the Plan
and its application. The Administrator reserves the right to interpret the Plan,
prescribe, amend and rescind rules and regulations relating to it, determine the
terms and provisions of Severance Pay and benefits and make all other
determinations it deems necessary or advisable for the administration of the
Plan. The determination of the Administrator in all matters regarding the Plan
shall be conclusive and binding on all persons. The Administrator may delegate
any of his or her duties under the Plan to one or more other persons.

3.
Scope. The Plan will apply to all Corporate Officers (“Participants”). For
purposes of the Plan, prior to August 31, 2013, the term “Corporate Officer”
means an individual elected a corporate officer of the Company by its Board of
Directors or designated as a Plan participant by the Compensation Committee of
the Board of Directors of the Company (“Committee”) and listed on the attached
Exhibit A, but shall not include assistant officers. Effective as of August 21,
2013, the term “Corporate Officer” means an individual who is elected a
corporate officer of the Company by its Board of Directors and designated as an
“officer” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended, and listed on the attached Exhibit A.

4.
Eligibility for Severance Pay. A Participant becomes entitled to receive
severance pay (“Severance Pay”) only if he or she is terminated by the Company
or an Affiliate for any of the following reasons, and the conditions described
in Section 5 below are met:


1





--------------------------------------------------------------------------------



(a)
The Participant's position is eliminated due to a reduction in force or other
restructuring.

(b)
For the Company’s Chief Executive Officer (“CEO”), the Participant’s employment
is terminated other than for “Cause,” defined as the willful engaging by the
Participant in illegal conduct or gross misconduct which is demonstrably and
materially injurious to the Company. For purposes of this Plan, no act, or
failure to act, on the Participant’s part shall be deemed “willful” unless done,
or omitted to be done, by the Participant not in good faith and without
reasonable belief that the Participant’s action or omission was in the best
interest of the Company.

(c)
For all other Participants other than the CEO, the Participant's employment is
otherwise terminated for reasons not related to performance, illegal activity,
failure to abide by the Company’s Code of Conduct, or other good cause as
determined by the Administrator and is otherwise considered to be involuntary.

Section 4(b) shall apply only to a Participant who is the CEO. A Participant
shall be eligible for Severance Pay only if his or her termination of employment
qualifies as a “separation from service” as defined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the applicable regulations
thereunder (the “Code”), as provided below. A Participant's eligibility for
Severance Pay shall not be affected by the Company's decision to accept his or
her resignation or retirement following the occurrence of any of the conditions
described in Sections 4(a), 4(b), and 4(c). The decision as to whether a
Participant is eligible for Severance Pay and benefits under this Plan shall be
made by the Administrator, not the Participant. If the Participant disagrees,
the Participant must follow the procedures set forth in Section 15.
“Separation from service” means a Participant’s death, retirement or other
termination of employment or services with the Company or an Affiliate. The
Participant’s employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six months, or if longer, so long as
the Participant retains a right to reemployment with the Company or an Affiliate
under applicable law or by contract. A leave constitutes a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for the Company or an Affiliate. Where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of not
less than six months, where such impairment causes the Participant to be unable
to perform the duties of his/her position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period. Whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Company or an Affiliate and Participant reasonably anticipated (1) that no
further services would be performed after a certain date, or (2) that the level
of bona fide services the Participant would perform after such date (whether as
a Participant or as an independent contractor) would permanently decrease to no
more than 20% of the

2





--------------------------------------------------------------------------------



average level of bona fide services performed over the immediately preceding
36-month period (or the full period of services to the Company or an Affiliate
if the Participant has been providing services less than 36 months). Facts and
circumstances to be considered in making this determination include, but are not
limited to, whether the Participant continues to be treated as an employee for
other purposes (such as continuation of salary and participation in employee
benefit programs), whether similarly situated employees have been treated
consistently, and whether the Participant is permitted, and realistically
available, to perform services for other service recipients in the same line of
business. A Participant will be presumed not to have separated from service
where the level of bona fide services performed continues at a level that is 50%
or more of the average level of service performed by the Participant during the
immediately preceding 36-month period. The presumption is rebuttable by
demonstrating that the Company or an Affiliate and the Participant reasonably
anticipated that as of a certain date the level of bona fide services would be
reduced permanently to a level less than or equal to 20% of the average level of
bona fide services provided during the immediately preceding 36-month period or
full period of services provided to the Company or an Affiliate if the
Participant has been providing services to the Company or an Affiliate for a
period of less than 36 months. This definition is intended to comply with, and
be subject to, Section 409A of the Code.


5.
Conditions to Receipt of Severance Pay.

(a)
Severance Pay is not available to a Participant otherwise eligible for Severance
Pay who transfers to another position with the Company or any Affiliate.

(b)
A Participant must sign an agreement (“Agreement”) in a form provided by the
Administrator that meets the following requirements:

(i)
The Participant agrees to use all best efforts to protect the secrecy and
confidentiality of information that is confidential and proprietary to Hospira
or any of its Affiliates (“Confidential Information”) and under which the
Participant agrees that, for a period of 2 years after his or her termination of
employment the Participant will: (1) not engage, directly or indirectly, in any
activity or employment, for the benefit of the Participant or others, in a
manner that contributes to any research, discovery, development, manufacture,
importation, marketing, promotion, sale or use of any competing Hospira product,
process or service, which is related in any way to the Participant’s employment
with the Company or any of its Affiliates; (2) not engage in any activity or
employment in the performance of which any Confidential Information obtained,
provided or otherwise acquired, directly or indirectly, during the term of
employment with Hospira or any of its Affiliates is likely to be used or
disclosed, notwithstanding the Participant’s undertaking to the contrary; (3)
not solicit the customers of the Company or any of its Affiliates or entice any
employee of the Company or any of its Affiliates to leave the employment of the
Company or any of its


3





--------------------------------------------------------------------------------



Affiliates; and (4) inform the Company of other employment by contacting the
Administrator within 5 days of accepting such other employment.
(ii)
The Agreement releases the Company and its Affiliates, and their respective
officers, directors and employees, from any and all actions, suits, proceedings,
claims and demands relating to the Participant’s employment with the Company or
any Affiliate and the termination thereof.

(iii)
The Agreement releases all rights and benefits required under any other
severance policy or plan maintained by the Company or any Affiliate.

(iv)
The Participant agrees to maintain and protect the reputation of the Company and
its Affiliates and their businesses, products and personnel, and the Participant
agrees further to not disparage the Company, any Affiliate, or any person
representing the Company or any Affiliate, or engage in any similar activities
which reasonably could be anticipated to affect negatively the reputation of the
Company and any Affiliate and their businesses, products and personnel, and
relationships with current or prospective customers, suppliers and employees.

(v)
The Agreement may include such other terms and conditions as deemed appropriate
by the Administrator.

(c)
A Participant must satisfy any other condition specified in Section 4 and this
Section 5. During the period in which a Participant is entitled to consider the
execution of the Agreement, or during such other period as is otherwise agreed
to by the Administrator and the Participant, he or she may be required to
complete unfinished business projects and be available for discussions regarding
matters relative to the Participant's duties with the Company or any of its
Affiliates.

(d)
A Participant must return all property and information of the Company or any of
its Affiliates.

(e)
A Participant must agree to pay all outstanding amounts owed to the Company or
any Affiliate and authorize the Company or Affiliate to withhold any outstanding
amounts from his or her final paycheck and/or Severance Pay.

6.
Amount of Severance Pay. The amount of Severance Pay to which a Participant is
entitled under the Plan is the sum of:

(a)
2 years of the Participant’s base salary at the rate in effect on the date of
termination, plus

(b)
for the year of termination, a pro-rata portion of the Participant's annual
incentive bonus award, if any, through the date of termination, based on actual
performance as determined under the terms of the applicable incentive bonus
award arrangement, but not in excess of target.


4





--------------------------------------------------------------------------------



In addition to the pro-rata bonus provided under Section 6(b) above, if the
Participant’s date of termination occurs after the end of a performance period
applicable to an annual incentive bonus award in which the Participant
participates, and prior to the payment of the award, if any, for the period, the
Participant shall be entitled to a lump sum payment in cash with respect to such
prior performance period, as determined under the terms of that incentive award
arrangement.
A Participant who is receiving benefits under a short term disability plan
maintained by the Company or any Affiliate will be entitled to Severance Pay at
the end of the period of payment of short term disability if, and only if,
(1) he or she is not then eligible for benefits under a long term disability
plan maintained by the Company or an Affiliate, (2) he or she is not offered
employment with the Company or an Affiliate that, in the discretion of the
Administrator, is comparable to that held by the Participant at the time the
applicable period of short term disability commenced, and (3) he or she
satisfies the conditions in Section 4 and Section 5. A Participant will not be
entitled to Severance Pay at the end of the period of long term disability.
7.
Payment of Severance Pay.

(a)
Except as provided in paragraph (b) of this Section 7, Severance Pay will be
paid to a Participant in equal monthly installments over 24 months beginning
after the last to occur of (1) the date of the Participant’s termination of
employment, (2)  the effective date of the Participant’s executed Agreement and
(2) the satisfaction of the conditions described in Section 5. Severance Pay
shall be reduced by applicable amounts necessary to comply with federal, state
and local income tax withholding requirements. Each monthly installment shall be
considered a separate payment for purposes of Code Section 409A. If the
Participant violates the terms of his or her Agreement, the Company has the
right to immediately cease any remaining installment payments and to recover
from the Participant any and all payments and benefits made or provided to such
Participant under the terms of this Plan.

(b)
A Participant’s Severance Pay shall commence within 60 days after the
Participant’s termination date, provided that (1) the conditions described in
Section 5 have been met, and (2) if the 60-day period overlaps two calendar
years then payments shall commence in the portion of the period that falls in
the second year. Notwithstanding any provision contained herein to the contrary,
a Participant’s annual incentive bonus award payment described in Section
6(b)(2) shall be made after the determination of such amount, but no later than
2 ½ months after the end of the year in which the termination described in
Section 4 occurs. For all Participants, the benefits described in this Plan
shall be forfeited if the Participant fails to satisfy the conditions of Section
5, including execution of the Agreement, or if the Severance Pay does not
commence within 60 days after his or her termination date.

(c)
For purposes of this Plan, each Participant is deemed a “specified employee”
within the meaning of Code Section 409A. As a specified employee,
notwithstanding any provision in this Agreement to the contrary, no Severance
Pay installment or benefit


5





--------------------------------------------------------------------------------



that constitutes deferred compensation subject to Code Section 409A shall be
provided to the Participant until on or after the first day of the seventh month
following the date of the Participant’s termination of employment, at which time
all payments or benefits delayed during the preceding 6 month period shall be
paid to the participant in a lump sum within 30 days.
8.
Benefits.

(a)
Welfare Benefits. A Participant entitled to Severance Pay shall receive, within
60 days after the Participant’s termination date (but only if conditions
described in Section 4 and Section 5 have been met), a lump sum payment
equivalent to 130% of the cost of 72‑weeks of COBRA (as defined in Section 4980B
of the Code, and Sections 601‑607 of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), or any successor sections) continuation coverage
premiums in lieu of any continued medical, dental, vision, and other welfare
benefits offered by the Company or any Affiliate. Such period of COBRA
continuation coverage shall be included as part of the period during which the
Participant may elect continued group health coverage under COBRA.

(b)
Outplacement Services. A Participant entitled to Severance Pay shall receive
outplacement services, selected by the Company at its expense, for a period
commencing on the date of termination of employment and continuing until the
earlier to occur of the Participant accepting other employment or 12 months
thereafter.

9.
Death of Participant. No Severance Pay will be paid if a Participant dies before
satisfying Section 4 and Section 5; provided, however, that if a Participant
dies after becoming entitled to receive Severance Pay by satisfying Section 4
and Section 5 but before the Severance Pay pursuant to Section 7 has commenced,
or after the Severance Pay has commenced but before all payments have been made,
then the Severance Pay installments not yet paid to the Participant shall be
paid to the representative of his or her estate. Notwithstanding any provision
of this Plan to the contrary, the Administrator and the Participant’s estate may
agree to alternative means for the satisfaction of the requirements in Sections
5 (b), (c), (d) and (e).

10.
Effective Date of Plan. The Plan is effective as of September 1, 2007.

11.
Amendment or Termination.

(a)
Hospira reserves the right to amend or terminate the Plan at any time; provided,
however, that no amendment or termination may adversely affect any Severance Pay
and benefits of a Participant who has terminated employment and is entitled to
Severance Pay and benefits by satisfying the requirements in Section 4 and
Section 5. All amendments and any termination of the Plan will be adopted by
resolution of the Committee.


6





--------------------------------------------------------------------------------



(b)
Severance Pay and benefits under the Plan are not intended to be a vested right.

12.
Code Section 409A. Notwithstanding anything to the contrary in this Plan, the
Committee may adopt such amendments to the Plan, or adopt policies or
procedures, as may be necessary or appropriate to (a) exempt Severance Pay and
benefits from Code Section 409A and/or to preserve the intended tax treatment
thereof or (b) otherwise comply with the requirements of Code Section 409A and
related regulations.

13.
Governing Law. The terms of the Plan shall, to the extent not preempted by
federal law, be governed by, and construed and enforced in accordance with, the
laws of the State of Illinois, including all matters of construction, validity
and performance.

14.
Miscellaneous Provisions.

(a)
Severance Pay and other benefits pursuant to the Plan shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge prior to actual receipt by a Participant, and any attempt
to so anticipate, alienate, sell, transfer, assign, pledge, encumber or charge
prior to such receipt shall be void and neither the Company nor any Affiliate
shall be liable in any manner for, or subject to, the debts, contracts,
liabilities, engagements or torts of any person entitled to any Severance Pay or
other benefits under the Plan.

(b)
Nothing contained in the Plan shall confer upon any individual the right to be
retained in the service of the Company or any Affiliate, nor limit the right of
the Company or Affiliate to discharge or otherwise deal with any individual
without regard to the existence of the Plan.

(c)
The Plan shall at all times be entirely unfunded. No provision shall at any time
be made with respect to segregating assets of the Company or any Affiliate for
payment of any Severance Pay or other benefits hereunder. No employee or any
other person shall have any interest in any particular assets of the Company or
any Affiliate by reason of the right to receive Severance Pay or other benefits
under the Plan, and any such employee or any other person shall have only the
rights of a general unsecured creditor of the Company or an Affiliate with
respect to any rights under the Plan.

(d)
To the extent that the Plan is extended to Participants residing in
jurisdictions outside of the United States, the Administrator may, in his or her
sole discretion, vary the terms of the Plan in order to conform any Plan
benefits or payments to the legal and tax requirements of each non-U.S.
jurisdiction where each such Participant resides.  Any such legal and tax
requirements shall govern in all cases to the extent they are inconsistent or in
conflict with any provisions of this Plan.

15.
Appeals Procedure. If a Participant feels he or she should be eligible for
Severance Pay or benefits under the Plan, the Participant may file a written
claim with the Administrator. If a written claim for Severance Pay or benefits
under the Plan by a Participant or his or her


7





--------------------------------------------------------------------------------



beneficiary is denied, either in whole or in part, the Administrator will let
the claimant know in writing within 90 days. If the claimant does not hear
within 90 days, the claimant may treat the claim as if it had been denied. A
notice of a denial of a claim will refer to a specific reason or reasons for the
denial of the claim; will have specific references to the Plan provisions upon
which the denial is based; will describe any additional material or information
necessary for the claimant to perfect the claim and explain why such material
information is necessary; and will have an explanation of the Plan’s review
procedure.
The claimant will have 60 days after the date of the denial to request in
writing for a review and a hearing. The claimant must file a written request
with the CEO (“Claims Administrator”) for a review; provided, however, that, if
the claimant is the CEO, the Claims Administrator for such purpose shall be the
Company’s Board of Directors. During this time the claimant may review pertinent
documents and may submit issues and comments in writing. The Claims
Administrator will have another 60 days in which to consider the claimant’s
written request for review. If special circumstances require an extension of
time for processing, the Claims Administrator may have an additional 60 days to
answer the claimant. The claimant will receive a written notice if the extra
days are needed. The claimant may submit in writing any document, issues and
comments he or she may wish. The decision of the Claims Administrator will tell
the claimant the specific reasons for his or her actions, refer the claimant to
the specific Plan provisions upon which its decision is based and inform the
claimant that he or she is entitled to receive reasonable access to, and copies
of, all documents, records and other information relevant to the claim.
16.
Rights Under ERISA. Each Participant in the Plan is entitled to certain rights
and protection under ERISA, which provides that all Participants shall be
entitled to examine, without charge, all Plan documents at the Company’s office
and obtain copies of such documents upon written request to the Administrator.
The Administrator may make a reasonable charge for the copies.

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of an employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of the Participants and beneficiaries. No one,
including the Company, any Affiliate or any other person, may fire a Participant
or otherwise discriminate against a Participant in any way to prevent him or her
from obtaining a benefit or exercising his or her rights under ERISA. If a
Participant’s claim for a benefit is denied in whole or in part, he or she must
receive a written explanation of the reason for the denial. A Participant has
the right to have the Claims Administrator review and reconsider his or her
written claim. Under ERISA, there are steps a Participant can take to enforce
the above rights. For instance, if a Participant requests materials from the
Administrator and does not receive them within thirty (30) days, he or she may
file suit in a federal court. In such a case the court may require the Company
to provide the materials and pay the Participant up to $110 a day until the
Participant receives the materials, unless the materials were not sent because
of reasons beyond the control of the Company. If a Participant has a claim for
benefits, which is denied or ignored, in whole or in part, he or she may file
suit in a state or federal court. If a Participant is discriminated

8





--------------------------------------------------------------------------------



against for asserting his or her rights, he or she may ask assistance from the
United States Department of Labor, or he or she may file suit in a federal
court. The court will decide who should pay the court costs and legal fees. If
the Participant is successful, the court may order the person he or she has sued
to pay these costs and fees. If the Participant loses, the court may order him
or her to pay these costs and fees, for example, if it finds his or her claim to
be frivolous. If a Participant has questions about the Plan, he or she should
contact the Administrator. If a Participant has any questions about this
statement or about his or her rights under ERISA, he or she should contact the
nearest office of the Employee Benefits Security Administration of the U.S.
Department of Labor or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Ave., N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
17.    Plan Facts:
Company:
Address:
Hospira, Inc.
275 North Field Drive
Lake Forest, IL 60045
Plan Name:
Hospira Executive Officer Severance Plan
Type of Plan:
Severance Plan-Welfare Benefits Plan
Plan Year:
Calendar year
Employer Identification Number (EIN):
20-0504497
Plan Administrator:
Senior Vice President, Organizational Transformation and People Development
Business Address:
275 North Field Drive
Lake Forest, IL 60045
Agent for Service of Legal Process:
Senior Vice President, Organizational Transformation and People Development
Address
275 North Field Drive
Lake Forest, IL 60045
 




9





--------------------------------------------------------------------------------





Hospira Executive Officer Severance Plan
Exhibit A
List of Plan Participants


Name                Position


Svend Andersen
Corporate Vice President and President, Europe, Middle East and Africa



F. Michael Ball
Chief Executive Officer



Richard Davies         Senior Vice President and Chief Commercial Officer


Anil D’Souza
Corporate Vice President, Japan and Emerging Markets



Arthur J. Fiocco, Jr.
Corporate Vice President, International Pharma & API



Richard J. Hoffman        Corporate Vice President, Controller


Daphne Jones            Senior Vice President and Chief Information Officer


Zena Kaufman            Senior Vice President, Quality


Kenneth F. Meyers
Senior Vice President, Organizational Transformation and People Development



Thomas Moore
Corporate Vice President and President, U.S.



Mary O’Neill            Corporate Vice President, Device Operations


Sumant Ramachandra
Senior Vice President and Chief Scientific Officer



Brian Smith
Senior Vice President, Chief Legal Officer



Matthew Stober
Senior Vice President, Operations



Thomas Werner        Senior Vice President, Finance and Chief Financial Officer

10



